DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 17 June 2022 has been entered.  Claims 50 – 54 and 59 – 74 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 63 and 64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 63, claim 63 recites “the substrate…comprises a cover sheet, which consists of one or more layers of paper or cardboard” (ll. 1 – 3 of the claim) and further recites “the resin-based covering is provided directly or indirectly on the paper or cardboard or another material layer of the cover sheet”.  MPEP § 2111.03, II, states the following, in relevant part, regarding the transitional phrase “consisting of” and its grammatical equivalents:
When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, there is an "exceptionally strong presumption that a claim term set off with ‘consisting of’ is closed to unrecited elements." Multilayer Stretch Cling Film Holdings, Inc. v. Berry Plastics Corp., 831 F.3d 1350, 1359, 119 USPQ2d 1773, 1781 (Fed. Cir. 2016) (a layer "selected from the group consisting of" specific resins is closed to resins other than those listed). However, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole. Mannesmann Demag Corp. v. Engineered Metal Products Co., 793 F.2d 1279, 230 USPQ 45 (Fed. Cir. 1986). See also In re Crish, 393 F.3d 1253, 73 USPQ2d 1364 (Fed. Cir. 2004) (The claims at issue "related to purified DNA molecules having promoter activity for the human involucrin gene (hINV)." Id., 73 USPQ2d at 1365. In determining the scope of applicant’s claims directed to "a purified oligonucleotide comprising at least a portion of the nucleotide sequence of SEQ ID NO:1 wherein said portion consists of the nucleotide sequence from … to 2473 of SEQ ID NO:1, and wherein said portion of the nucleotide sequence of SEQ ID NO:1 has promoter activity," the court stated that the use of "consists" in the body of the claims did not limit the open-ended "comprising" language in the claims (emphases added). Id. at 1257, 73 USPQ2d at 1367. The court held that the claimed promoter sequence designated as SEQ ID NO:1 was obtained by sequencing the same prior art plasmid and was therefore anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. Id. at 1256 and 1259, 73 USPQ2d at 1366 and 1369. The court affirmed the Board’s interpretation that the transition phrase "consists" did not limit the claims to only the recited numbered nucleotide sequences of SEQ ID NO:1 and that "the transition language ‘comprising’ allowed the claims to cover the entire involucrin gene plus other portions of the plasmid, as long as the gene contained the specific portions of SEQ ID NO:1 recited by the claim[s]." Id. at 1256, 73 USPQ2d at 1366.).

Therefore, in the case of claim 63 where the cover sheet consists of one or more layers of paper or cardboard, the allowance of “another material layer” in a cover sheet as further recited in claim 63 is outside the scope of “consisting of”
	Regarding claim 64, claim 64 depends directly on claim 63.  A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.  AIA  35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, fourth paragraph.  Accordingly, claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for at least the same reasons discussed above with respect to claim 63.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 50 – 54, 59 – 63, and 65 – 69 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 4 of U.S. Patent No. 11,124,973 (hereinafter “Clement”) in view of Frank (US 2010/0230035 A1). 
	Regarding claim 50, Clement’s claim 1 is directed to a board comprising a substrate formed at least of a gypsum-based or cement-based basic material layer and a covering provided on at least one side of the substrate.  Clement’s claim 3 and 4 further indicates the compressive strength of the gypsum-based or cement-based basic material layer is at least 30 kg/cm2 and the covering layer is resin-based and is in the form of a laminate layer directly pressed onto the substrate.
	Although Clement’s claim 1 is not explicit as to the substrate being formed at least of a gypsum fiber board with a compressive strength of at least 30 kg/cm2 or a fiber cement board with a compressive strength of at least 30 kg/cm2, this feature would have been obvious in view of Frank.
	Frank discloses a board (e.g. Fig. 1, 1A; ¶¶ [0042] – [0165]), comprising 
	a substrate formed at least of, e.g., a fiber cement board with a compressive strength of at least 703 kg/cm2 (“cementitious panel” comprising “reinforcing fibers” and having a compressive strength of “at least about 10,000 psi”, e.g. “cementitious panel” 1: e.g. Fig. 1, 1A; ¶¶ [0042] – [0056], [0076] – [0134], [0142] – [0157], [0166] – [0228]), and 
	a resin-based covering provided on at least one side of the substrate, in the form of a laminate layer directly pressed onto the substrate (“laminate skin surface” covering either or both surfaces of the “cementitious panel”, “sheets” 2: e.g. Fig. 1A; ¶¶ [0135] – [0141], [0158] – [0163], [0229] – [0231]).
	Frank’s fiber cement board with a compressive strength of at least 703 kg/cm2 provides a high degree of ballistic and blast resistance (e.g. ¶¶ [0009], [0013], [0014], [0049], [0053], [0122], [0132], [0234]).
	Therefore, it would have been obvious to modify Clement’s board to comprise, e.g., a fiber cement board with a compressive strength of at least 703 kg/cm2 as Frank suggests, the motivation being to provide a ballistic and blast resistant board.
	Regarding claim 51, in addition to the limitations of claim 50, Clement’s claim 4 further recites the laminate layer is directly pressed onto the substrate with a pressure of more than 25 kg/cm2.
	Regarding claim 52, in addition to the limitations of claim 50, the modifications Frank suggests as discussed in the double patenting rejection of claim 1 provide a fiber cement board having a compressive strength of at least 703 kg/cm2.
	Regarding claim 53, in addition to the limitations of claim 50, the modifications Frank suggests as discussed in the double patenting rejection of claim 1 provide a fiber cement board having a compressive strength of at least 703 kg/cm2.
	Regarding claim 54, in addition to the limitations of claim 50, Clement’s claim 4 further recites the directly pressed laminate layer is a layer which has been pressed with a pressure of more than 25 kg/cm2, and the modifications Frank suggests as discussed in the double patenting rejection of claim 1 provide a fiber cement board having a compressive strength of at least 703 kg/cm2, which is higher than that pressure..  
	Regarding claim 59, in addition to the limitations of claim 50, Clement’s claim 1 further indicates the aforementioned resin-based covering is situated at that side of the board which is intended for forming the front side.  
	Regarding claim 60, in addition to the limitations of claim 50, Frank discloses a resin bond is continuously present from on the resin-based covering up into the fiber cement board (per use of “nip rollers” to apply the “laminate skin surface” which is continuous: e.g. Fig. 1A; ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).  
	Regarding claim 61, in addition to the limitations of claim 60, Frank discloses the resin of said resin bond extends to a depth in the fiber cement board (“embedded”: e.g. ¶ [0137]).
	Although Frank is not explicit as to the depth being at least 0.5 millimeters, the fact Frank discloses embedding serves to avoid the need for bonding agents (e.g. ¶ [0137]) implies the purpose of the embedding, and thus the depth thereof, is successful adhesion of the laminate layer to the substrate.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  
	Therefore, it would have been obvious for the depth to be at least 0.5 millimeters, the motivation being to provide at least sufficient embedment to effect a suitable bond between the substrate and the laminate layer.
	Regarding claim 62, in addition to the limitations of claim 50, Frank discloses the substrate, at the side on which the resin-based covering is provided, is free from a cover sheet, such that the resin- based covering then is present directly on the fiber cement board (per disclosures of applying “sheets” 2 to one or both sides, wherein one of the sides has a “cement slurry only”: e.g. ¶¶ [0050], [0051], [0079], [0136], [0143], [0160]).
	Regarding claim 63, in addition to the limitations of claim 50, Frank discloses the substrate, at least on the side on which the resin-based covering is provided, comprises a cover sheet, which consists of one or more layers of, e.g., paper (“web” 26 of, e.g. “Kraft paper”: e.g. ¶¶ [0167], [0168], [0171], [0172], [0184], [0186], [0189] – [0191]), and wherein the resin-based covering is provided directly or indirectly on the paper of the cover sheet (since the paper is the first layer in on a “moving carrier” 14 in the manufacture of the board, where “sheets” 2 are later applied to one or both sides: e.g. Fig. 2; ¶¶ [0050], [0051], [0079], [0136], [0143], [0160], [0166] – [0172]).
	Regarding claim 65, in addition to the limitations of claim 50, Frank discloses the substrate is provided with an adherence-increasing layer, which improves an adherence of the resin-based covering (e.g. ¶¶ [0079], [0136], [0160] – [0163], [0224], [0225], [0230], [0231]).  
	Regarding claim 66, in addition to the limitations of claim 50, Frank discloses the resin-based material layer is formed of one or more material sheets pressed by means of resin (per use of “nip rollers”: e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).  
	Regarding claim 67, in addition to the limitations of claim 66, Frank discloses at least one of the material sheets consists of paper (“web” 26 of, e.g. “Kraft paper”: e.g. ¶¶ [0167], [0168], [0171], [0172], [0184], [0186], [0189] – [0191]).
	Regarding claim 68, in addition to the limitations of claim 66, Frank discloses the resin-based material layer is at least formed of one or more resin-impregnated sheets, which are pressed on the substrate (“laminate skin” applied using “nip rollers”: e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).  
	Regarding claim 69, in addition to the limitations of claim 68, Frank discloses the resin-based material layer is at least composed of, e.g., a sheet impregnated with resin, which sheet functions as a basic or lower layer (e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).
	Claim 64 is rejected on the ground of nonstatutory double patenting as being unpatentable over Clement and Frank as applied to claim 63 above, and further in view of Kondou (JP 10-193503 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 64, although Frank is not explicit as to the paper having a thickness smaller than or equal to 0.18 millimeters, this feature would have been obvious in view of Kondou.
	Kondou discloses paper layer thicknesses of, e.g., 0.050 to 0.200 mm are useful for eliminating the brittleness of gypsum at the back of a cement board (“50 µm or more and 200 µm or less”: e.g. ¶¶ [0016] – [0019]), i.e. add toughness to the back surface thereof.
	Frank’s board is used to protect against ballistic and blast loads while having toughness (e.g. ¶¶ [0009], [0013], [0049], [0053], [0122], [0132], [0141], [0233], [0234]).  Accordingly, Kondou’s thickness for a paper serves a purpose similar to that Frank desires in their board.
	Therefore, it would have been obvious to provide Frank’s paper layer with a thickness of, e.g., 0.050 to 0.200 mm as Kondou suggests in order to add toughness to the board.
	Claims 70 and 72 – 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over Clement and Frank as applied to claim 50 above, and further in view of Chen (US 2009/0031662 A1).
	Regarding claim 70, although Frank is not explicit as to the board further comprising a decor layer, whether or not with a pattern, this feature would have been obvious in view of Chen.
	Chen discloses boards further comprising a decor layer, whether or not with a pattern (e.g. ¶¶ [0034] – [0036]).  Therefore, Chen’s decor layer yields a desirable appearance, as one of ordinary skill in the art would have been appreciated.  Furthermore, Chen’s decor layer is useful with boards when trying to replace boards of natural materials which have issues with respect to water and humidity resistance while maintaining aesthetics (e.g. ¶ [0004]).  
	Frank discloses the boards are exposed to water during manufacture after the cement has cured (such as when using a water cutter: e.g. ¶¶ [0149], [0155] – [0157], [0221]) or in their final use (such as an external building feature, e.g. hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]).  Therefore, it would have been understood Frank’s boards exhibit water and humidity resistance to at least the extent suitable for such uses.
	Thus, it would have been obvious to modify Frank’s boards by further providing a décor layer, whether or not with a pattern, as Chen suggests, the motivation being to provide the board with a desirable appearance in a manner useful to maintaining water and humidity resistance.
	Regarding claim 72, although Frank is not explicit as to an upper side of the board being provided with a relief formed by embossments, this feature would have been obvious in view of Chen.
	Chen discloses boards provided with a relief formed by embossments, e.g. to mimic the texture of natural materials (e.g. ¶¶ [0030], [0034], [0100]).  Therefore, Chen’s embossing yields a desirable texture, as one of ordinary skill in the art would have appreciated.  Furthermore, Chen’s embossing is useful when trying to replace boards of natural materials which have issues with respect to water and humidity while maintaining aesthetics (e.g. ¶ [0004]).
	Frank discloses the boards are exposed to water during manufacture after the cement has cured (such as when using a water cutter: e.g. ¶¶ [0149], [0155] – [0157], [0221]) or in their final use (such as an external building feature, e.g. hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]).  Therefore, it would have been understood Frank’s boards exhibit water and humidity resistance to at least the extent suitable for such uses.
	Thus, it would have been obvious to modify Frank’s boards by further providing an upper side thereof a relief formed by embossments as Chen suggests, the motivation being to provide the board with a desirable texture in a manner useful to maintaining water and humidity resistance.
	Regarding claim 73, although Frank is not explicit as to the board showing a pattern and defining embossments in a surface thereof and wherein the embossments are in register with an image of the pattern, this feature would have been obvious in view of Chen.  
	Chen describes boards showing a pattern and defining embossments in a surface and wherein the embossments are in register with an image of the pattern in order to mimic the appearance and texture of natural materials (e.g. ¶¶ [0004], [0034] – [0036], [0100]).  Therefore, Chen’s pattern and embossing yields a desirable appearance and texture, as one of ordinary skill in the art would have appreciated.  Furthermore, Chen’s appearance and embossing are useful when trying to replace boards of natural materials which have issues with water and humidity known to affect natural materials.
	Frank discloses the boards are exposed to water during manufacture after the cement has cured (such as when using a water cutter: e.g. ¶¶ [0149], [0155] – [0157], [0221]) or in their final use (such as an external building feature, e.g. hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]).  Therefore, it would have been understood Frank’s boards exhibit water and humidity resistance to at least the extent suitable for such uses. 
	Thus, it would have been obvious to modify Frank’s boards by further providing a pattern and defining embossments in a surface thereof such that the embossment are in register with an image of the pattern as Chen suggests, the motivation being to provide the board with a desirable appearance and texture in a manner useful to maintaining water and humidity resistance.
	Regarding claim 74, although Frank is not explicit as to the resin-based covering consisting of a thermo-hardening resin, this feature would have been obvious in view of Chen.
	Chen provides a wear layer on a board consisting of a thermo-hardening resin in order to provide scuff, scratch, abrasion, and wear resistance to the board (“thermoset layer” with optionally included additives, and therefore describe embodiments without the same: e.g. ¶¶ [0078], [0081] – [0091]).
	Given Frank’s disclosure wherein boards are used, e.g., as an external building feature (hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]), one of ordinary skill in the art would have appreciated the boards are continuously exposed to the weather where dust and dirt carried by wind and rain would impact the board.
	Therefore, it would have been obvious to configure Frank’s resin-based covering to consist of a thermo-hardening resin, e.g. including a wear layer as Chen discloses, in order to provide scuff, scratch, abrasion, and wear resistance to the board.
	Claim 71 is rejected on the ground of nonstatutory double patenting as being unpatentable over Clement and Frank as applied to claim 68 above, and further in view of Chen.
	Regarding claim 71, although Frank is not explicit as to a pattern being a print directly provided on the board realized by means of a digital printer, this feature would have been obvious in view of Chen.
	Chen digitally prints a pattern directly onto a board in order to, e.g., mimic the design of natural boards (e.g. ¶¶ [0034] – [0036]), which is useful when trying to replace boards of natural materials which have issues with respect to water and humidity resistance while maintaining aesthetics (e.g. ¶ [0004]).  Therefore, Chen’s digital printing yields a desirable appearance, as one of ordinary skill in the art would have been appreciated.
	Frank discloses the boards are exposed to water during manufacture after the cement has cured (such as when using a water cutter: e.g. ¶¶ [0149], [0155] – [0157], [0221]) or in their final use (such as an external building feature, e.g. hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]).  Therefore, it would have been understood Frank’s boards exhibit water and humidity resistance to at least the extent suitable for such uses.
	Thus, it would have been obvious to modify Frank’s boards by providing a pattern which is a print directly provided on the board realized by means of a digital printer as Chen suggests, the motivation being to provide the board with a desirable appearance in a manner useful to maintaining water and humidity resistance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 50, 52, 53, 59, 60, 62, 63, and 65 – 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frank (US 2010/0230035 A1).
	Regarding claim 50, Frank discloses a board (e.g. Fig. 1, 1A; ¶¶ [0042] – [0165]), comprising 
	a substrate formed at least of, e.g., a fiber cement board with a compressive strength of at least 703 kg/cm2 (“cementitious panel” comprising “reinforcing fibers” and having a compressive strength of “at least about 10,000 psi”, e.g. “cementitious panel” 1: e.g. Fig. 1, 1A; ¶¶ [0042] – [0056], [0076] – [0134], [0142] – [0157], [0166] – [0228]), and 
	a resin-based covering provided on at least one side of the substrate, in the form of a laminate layer directly pressed onto the substrate (“laminate skin surface” covering either or both surfaces of the “cementitious panel”, “sheets” 2: e.g. Fig. 1A; ¶¶ [0135] – [0141], [0158] – [0163], [0229] – [0231]).
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Since Frank discloses a resin-based covering provided on at least one side of the substrate according to the same process recited in claim 50, i.e. “directly pressed”, a prima facie case of anticipation exists with respect to claim 50.
	Regarding claim 52, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 102(a)(1) rejection of claim 50 in view of Frank, Frank discloses the fiber cement board has a compressive strength of at least 703 kg/cm2 (“at least about 10,000 psi”: e.g. Table 2I; ¶¶ [0045], [0049], [0122], [0227], [0228]), said compressive strength being within the claimed range.
	Regarding claim 53, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 102(a)(1) rejection of claim 50 in view of Frank, Frank discloses the fiber cement board has a compressive strength of at least 703 kg/cm2 (“at least about 10,000 psi”: e.g. Table 2I; ¶¶ [0045], [0049], [0122], [0227], [0228]), said compressive strength being within the claimed range.
	Regarding claim 59, in addition to the limitations of claim 50, Frank discloses the resin-based covering is situated at that side of the board which is intended for forming a front side (either as the only side covered with the “sheets” 2 or when both sides are covered with “sheets” 2: e.g. ¶¶ [0050], [0051], [0079], [0136], [0160]).
	Regarding claim 60, in addition to the limitations of claim 50, Frank discloses a resin bond is continuously present from on the resin-based covering up into the fiber cement board (per use of “nip rollers” to apply the “laminate skin surface” which is continuous: e.g. Fig. 1A; ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).  
	Regarding claim 62, in addition to the limitations of claim 50, Frank discloses the substrate, at the side on which the resin-based covering is provided, is free from a cover sheet, such that the resin- based covering then is present directly on the fiber cement board (per disclosures of applying “sheets” 2 to one or both sides, wherein one of the sides has a “cement slurry only”: e.g. ¶¶ [0050], [0051], [0079], [0136], [0143], [0160]).
	Regarding claim 63, in addition to the limitations of claim 50, Frank discloses the substrate, at least on the side on which the resin-based covering is provided, comprises a cover sheet, which consists of one or more layers of, e.g., paper (“web” 26 of, e.g. “Kraft paper”: e.g. ¶¶ [0167], [0168], [0171], [0172], [0184], [0186], [0189] – [0191]), and wherein the resin-based covering is provided directly or indirectly on the paper of the cover sheet (since the paper is the first layer in on a “moving carrier” 14 in the manufacture of the board, where “sheets” 2 are later applied to one or both sides: e.g. Fig. 2; ¶¶ [0050], [0051], [0079], [0136], [0143], [0160], [0166] – [0172]).
	Regarding claim 65, in addition to the limitations of claim 50, Frank discloses the substrate is provided with an adherence-increasing layer, which improves an adherence of the resin-based covering (e.g. ¶¶ [0079], [0136], [0160] – [0163], [0224], [0225], [0230], [0231]).  
	Regarding claim 66, in addition to the limitations of claim 50, Frank discloses the resin-based material layer is formed of one or more material sheets pressed by means of resin (per use of “nip rollers”: e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).  
	Regarding claim 67, in addition to the limitations of claim 66, Frank discloses at least one of the material sheets consists of paper (“web” 26 of, e.g. “Kraft paper”: e.g. ¶¶ [0167], [0168], [0171], [0172], [0184], [0186], [0189] – [0191]).
	Regarding claim 68, in addition to the limitations of claim 66, Frank discloses the resin-based material layer is at least formed of one or more resin-impregnated sheets, which are pressed on the substrate (“laminate skin” applied using “nip rollers”: e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).  
	Regarding claim 69, in addition to the limitations of claim 68, Frank discloses the resin-based material layer is at least composed of, e.g., a sheet impregnated with resin, which sheet functions as a basic or lower layer (e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 51 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Frank as applied to claim 50 above.
	Regarding claim 51, in addition to the limitations of claim 50, as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 50, Frank discloses the laminate layer is directly pressed onto the substrate (per use of “nip rollers”: e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).  
	Although Frank is not explicit as to the direct pressing is with a pressure of more than 25 kg/cm2, Frank discloses the laminate layer is directly pressed using nip rollers in order to embed the laminate layer into the substrate, e.g. to avoid the need for a bonding agent (e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).  However, even for embodiments where the substrate comprises a bonding agent (e.g. by providing the substrate with a bonding agent prior to application of reinforcing skins and thus maintaining a “directly pressed” arrangement: e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163], [0224], [0225]), one of ordinary skill in the art would have understood a minimum amount of pressure exists useful to establishing an effective bond as Frank desires, this pressure being controlled by the size of the nip.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  
	Therefore, it would have been obvious to press the laminate layer onto the substrate with a pressure of more than 25 kg/cm2 and/or to a pressure sufficient to establish the same structure produced thereby, the motivation being to provide an effective bond between the substrate and the laminate layer.
	Regarding claim 54, in addition to the limitations of claim 50, as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 50, Frank discloses the laminate layer is directly pressed onto the substrate (per use of “nip rollers”: e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]) and that the compressive strength of the board is higher than value pressure for directly pressing the laminate layer onto the substrate (pressure is applied before completing curing of the cement occurs and thus before the final compressive strength is achieved: e.g. ¶¶ [0150], [0151], [0230]).
	Although Frank is not explicit as to the direct pressing is with a pressure of more than 30 kg/cm2, Frank discloses the laminate layer is directly pressed using nip rollers in order to embed the laminate layer into the substrate, e.g. to avoid the need for a bonding agent (e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163]).  However, even for embodiments where the substrate comprises a bonding agent (e.g. by providing the substrate with a bonding agent prior to application of reinforcing skins and thus maintaining a “directly pressed” arrangement: e.g. ¶¶ [0050], [0051], [0135] – [0141], [0160] – [0163], [0224], [0225]), one of ordinary skill in the art would have understood a minimum amount of pressure exists useful to establishing an effective bond as Frank desires, this pressure being controlled by the size of the nip.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP § 2113, I.  
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  
	Therefore, it would have been obvious to press the laminate layer onto the substrate with a pressure of more than 30 kg/cm2 and/or to a pressure sufficient to establish the same structure produced thereby, the motivation being to provide an effective bond between the substrate and the laminate layer.
	Claim 61 is rejected under 35 U.S.C. 103 as being unpatentable over Frank as applied to claim 60 above.
	Regarding claim 61, in addition to the limitations of claim 60, Frank discloses the resin of said resin bond extends to a depth in the fiber cement board (“embedded”: e.g. ¶ [0137]).
	Although Frank is not explicit as to the depth being at least 0.5 millimeters, the fact Frank discloses embedding serves to avoid the need for bonding agents (e.g. ¶ [0137]) implies the purpose of the embedding, and thus the depth thereof, is successful adhesion of the laminate layer to the substrate.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  
	Therefore, it would have been obvious for the depth to be at least 0.5 millimeters, the motivation being to provide at least sufficient embedment to effect a suitable bond between the substrate and the laminate layer.
	Claim 64 is rejected under 35 U.S.C. 103 as being unpatentable over Frank as applied to claim 63 above, and further in view of Kondou (JP 10-193503 A, referencing a machine translation thereof provided with this Office Action).
	Regarding claim 64, although Frank is not explicit as to the paper having a thickness smaller than or equal to 0.18 millimeters, this feature would have been obvious in view of Kondou.
	Kondou discloses paper layer thicknesses of, e.g., 0.050 to 0.200 mm are useful for eliminating the brittleness of gypsum at the back of a cement board (“50 µm or more and 200 µm or less”: e.g. ¶¶ [0016] – [0019]), i.e. add toughness to the back surface thereof.
	Frank’s board is used to protect against ballistic and blast loads while having toughness (e.g. ¶¶ [0009], [0013], [0049], [0053], [0122], [0132], [0141], [0233], [0234]).  Accordingly, Kondou’s thickness for a paper serves a purpose similar to that Frank desires in their board.
	Therefore, it would have been obvious to provide Frank’s paper layer with a thickness of, e.g., 0.050 to 0.200 mm as Kondou suggests in order to add toughness to the board.
	Claims 70 and 72 – 74 are rejected under 35 U.S.C. 103 as being unpatentable over Frank as applied to claim 50 above, and further in view of Chen (US 2009/0031662 A1).
	Regarding claim 70, although Frank is not explicit as to the board further comprising a decor layer, whether or not with a pattern, this feature would have been obvious in view of Chen.
	Chen discloses boards further comprising a decor layer, whether or not with a pattern (e.g. ¶¶ [0034] – [0036]).  Therefore, Chen’s decor layer yields a desirable appearance, as one of ordinary skill in the art would have been appreciated.  Furthermore, Chen’s decor layer is useful with boards when trying to replace boards of natural materials which have issues with respect to water and humidity resistance while maintaining aesthetics (e.g. ¶ [0004]).  
	Frank discloses the boards are exposed to water during manufacture after the cement has cured (such as when using a water cutter: e.g. ¶¶ [0149], [0155] – [0157], [0221]) or in their final use (such as an external building feature, e.g. hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]).  Therefore, it would have been understood Frank’s boards exhibit water and humidity resistance to at least the extent suitable for such uses.
	Thus, it would have been obvious to modify Frank’s boards by further providing a décor layer, whether or not with a pattern, as Chen suggests, the motivation being to provide the board with a desirable appearance in a manner useful to maintaining water and humidity resistance.
	Regarding claim 72, although Frank is not explicit as to an upper side of the board being provided with a relief formed by embossments, this feature would have been obvious in view of Chen.
	Chen discloses boards provided with a relief formed by embossments, e.g. to mimic the texture of natural materials (e.g. ¶¶ [0030], [0034], [0100]).  Therefore, Chen’s embossing yields a desirable texture, as one of ordinary skill in the art would have appreciated.  Furthermore, Chen’s embossing is useful when trying to replace boards of natural materials which have issues with respect to water and humidity while maintaining aesthetics (e.g. ¶ [0004]).
	Frank discloses the boards are exposed to water during manufacture after the cement has cured (such as when using a water cutter: e.g. ¶¶ [0149], [0155] – [0157], [0221]) or in their final use (such as an external building feature, e.g. hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]).  Therefore, it would have been understood Frank’s boards exhibit water and humidity resistance to at least the extent suitable for such uses.
	Thus, it would have been obvious to modify Frank’s boards by further providing an upper side thereof a relief formed by embossments as Chen suggests, the motivation being to provide the board with a desirable texture in a manner useful to maintaining water and humidity resistance.
	Regarding claim 73, although Frank is not explicit as to the board showing a pattern and defining embossments in a surface thereof and wherein the embossments are in register with an image of the pattern, this feature would have been obvious in view of Chen.  
	Chen describes boards showing a pattern and defining embossments in a surface and wherein the embossments are in register with an image of the pattern in order to mimic the appearance and texture of natural materials (e.g. ¶¶ [0004], [0034] – [0036], [0100]).  Therefore, Chen’s pattern and embossing yields a desirable appearance and texture, as one of ordinary skill in the art would have appreciated.  Furthermore, Chen’s appearance and embossing are useful when trying to replace boards of natural materials which have issues with water and humidity known to affect natural materials.
	Frank discloses the boards are exposed to water during manufacture after the cement has cured (such as when using a water cutter: e.g. ¶¶ [0149], [0155] – [0157], [0221]) or in their final use (such as an external building feature, e.g. hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]).  Therefore, it would have been understood Frank’s boards exhibit water and humidity resistance to at least the extent suitable for such uses. 
	Thus, it would have been obvious to modify Frank’s boards by further providing a pattern and defining embossments in a surface thereof such that the embossment are in register with an image of the pattern as Chen suggests, the motivation being to provide the board with a desirable appearance and texture in a manner useful to maintaining water and humidity resistance.
	Regarding claim 74, although Frank is not explicit as to the resin-based covering consisting of a thermo-hardening resin, this feature would have been obvious in view of Chen.
	Chen provides a wear layer on a board consisting of a thermo-hardening resin in order to provide scuff, scratch, abrasion, and wear resistance to the board (“thermoset layer” with optionally included additives, and therefore describe embodiments without the same: e.g. ¶¶ [0078], [0081] – [0091]).
	Given Frank’s disclosure wherein boards are used, e.g., as an external building feature (hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]), one of ordinary skill in the art would have appreciated the boards are continuously exposed to the weather where dust and dirt carried by wind and rain would impact the board.
	Therefore, it would have been obvious to configure Frank’s resin-based covering to consist of a thermo-hardening resin, e.g. including a wear layer as Chen discloses, in order to provide scuff, scratch, abrasion, and wear resistance to the board.
	Claim 71 is rejected under 35 U.S.C. 103 as being unpatentable over Frank as applied to claim 68 above, and further in view of Chen.
	Regarding claim 71, although Frank is not explicit as to a pattern being a print directly provided on the board realized by means of a digital printer, this feature would have been obvious in view of Chen.
	Chen digitally prints a pattern directly onto a board in order to, e.g., mimic the design of natural boards (e.g. ¶¶ [0034] – [0036]), which is useful when trying to replace boards of natural materials which have issues with respect to water and humidity resistance while maintaining aesthetics (e.g. ¶ [0004]).  Therefore, Chen’s digital printing yields a desirable appearance, as one of ordinary skill in the art would have been appreciated.
	Frank discloses the boards are exposed to water during manufacture after the cement has cured (such as when using a water cutter: e.g. ¶¶ [0149], [0155] – [0157], [0221]) or in their final use (such as an external building feature, e.g. hurricane and tornado resistant structural elements: e.g. ¶¶ [0014], [0235]).  Therefore, it would have been understood Frank’s boards exhibit water and humidity resistance to at least the extent suitable for such uses.
	Thus, it would have been obvious to modify Frank’s boards by providing a pattern which is a print directly provided on the board realized by means of a digital printer as Chen suggests, the motivation being to provide the board with a desirable appearance in a manner useful to maintaining water and humidity resistance.

Response to Arguments
Applicant’s arguments, see p. 7, filed 17 June 2022, with respect to the objections to claims 50 – 54 and 67 have been fully considered and are persuasive.  These objections have been withdrawn.
	Applicant’s arguments, see pp. 7 – 8, filed 17 June 2022, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive except for those with respect to claims 63 and 64 under 35 U.S.C. 112(b).  These rejections have been withdrawn except for those identified for claims 63 and 64 for the reasons outlined above.
	Applicant’s arguments, see p. 8, filed 17 June 2022, with respect to the double patenting rejections in view of Clement have been fully considered and are persuasive.  Therefore, these rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frank as a secondary disclosure.  Frank provides fiber cement boards with a compressive strength within the claimed range useful for ballistic and blast resistance, thus motivating the use of said features in Clement’s boards.
	Applicant’s arguments, see pp. 8 – 11, filed 17 June 2022, with respect to the rejections of claims 50 – 74 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Frank.  Frank provides boards comprising a fiber cement board as a substrate with a compressive strength within the claimed range while having a resin-based covering directly pressed onto the fiber cement board.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783